t c summary opinion united_states tax_court travis l williams and eddie j williams petitioners v commissioner of internal revenue respondent docket nos 23497-11s 23498-11s filed date travis l williams and eddie j williams pro sese shannon edelstone for respondent summary opinion haines judge these consolidated cases were heard pursuant to sec_7463 of the internal_revenue_code in effect when the petitions were filed unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax for and years at issue of dollar_figure and dollar_figure respectively and accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure respectively after concessions the issues for decision are whether petitioners are entitled to deduct certain losses from their rental real_estate activity for the years at issue and whether petitioners are liable for accuracy-related_penalties background some of the facts have been stipulated and are so found those exhibits attached to the stipulations which were found admissible are incorporated by this reference petitioners resided in california when the petition was filed in and mr williams worked as a real_estate appraiser and mrs williams worked full time as a supervisor at a technology company mr and mrs all amounts are rounded to the nearest dollar respondent also determined that petitioners were not entitled to deductions for meals and entertainment_expenses medical_expenses and a mortgage interest_expense claimed for either or additionally respondent determined petitioners failed to include in income taxable interest and dividends for petitioners did not address these issues at trial therefore the issues are deemed conceded see rule b the remaining issues are computational and need not be addressed williams together owned real properties including rental properties rental properties during the years at issue several of the rental properties were in arizona and nevada and petitioners used a management company to provide certain services for the rental properties petitioners elected to treat the rental properties as a single activity rental property activity under sec_469 and sec_1_469-9 income_tax regs for the years at issue petitioners timely filed joint federal_income_tax returns for the years at issue on their return petitioners claimed a rental real_estate loss deduction of dollar_figure and on their return they claimed a rental real_estate loss deduction of dollar_figure petitioners’ adjusted_gross_income without the claimed rental real_estate losses exceeded dollar_figure for each year at issue respondent issued a notice_of_deficiency disallowing the claimed rental real_estate loss deductions petitioners timely filed a petition with this court challenging the determinations respondent also made several other determinations that have been conceded see supra note discussion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed see 503_us_79 292_us_435 ii passive_activity_losses taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 however sec_469 generally disallows the deduction of any passive_activity_loss a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for that year over the aggregate income from all passive activities for the year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 however the rental activities of a taxpayer who is a real_estate_professional under sec_469 are not treated as per se passive activities sec_469 to qualify as a real_estate_professional a taxpayer must satisfy both of the following requirements i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 for couples filing a joint_return the requirements of the preceding sentence are satisfied if and only if either spouse separately satisfies such requirements id sec_1_469-5t temporary income_tax regs fed reg date sets forth the requirements necessary to establish the taxpayer’s hours of participation as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries although reasonable means may be interpreted broadly a postevent ballpark guesstimate will not suffice 135_tc_365 even if taxpayers fail to qualify as real_estate professionals under sec_469 and must therefore treat losses from their rental properties as passive_activity_losses they may still be eligible to deduct a portion of their losses under sec_469 sec_469 provides a limited exception to the general_rule that passive_activity_losses are disallowed a taxpayer who actively participates in a rental real_estate activity may deduct a loss of up to dollar_figure per year related to the activity the deduction is phased out as adjusted_gross_income modified by sec_469 exceeds dollar_figure with a full phaseout occurring when modified_adjusted_gross_income equals dollar_figure sec_469 petitioners contend that mr williams satisfies the real_estate_professional requirements under sec_469 mr williams testified he spent over hours and more than one-half of his time performing personal services in the rental property activity for each year at issue petitioners failed to introduce documentation or other credible_evidence corroborating mr williams’ testimony petitioners prepared certain logs to substantiate the time mr williams spent performing services in the rental property activity respondent objected to the evidentiary admissibility of the logs on hearsay grounds and the court sustained respondent’s objection after mr williams testified the logs were continued moreover respondent’s cross-examination of mr williams revealed that his testimony was inconsistent with other credible_evidence and unreliable in particular on cross-examination respondent showed that mr williams claimed credit for services actually performed by mrs williams in estimating the number of hours he spent in the rental property activity on cross-examination mr williams also contradicted himself when he claimed that he did not use a management company for the rental properties as petitioners’ tax returns for the years at issue indicated that he had paid a management company for certain services related to the rental properties finally on cross-examination mr williams could not answer how many hours he spent performing services related to his real_estate appraisal business but answered that he definitely spent hours for and hours for in the rental property activity in the absence of corroborating evidence we find his testimony regarding the time he spent performing services in the rental property activity to be self-serving and unreliable see 87_tc_74 see also continued prepared for trial see fed r evid c rule b provides that any evidence deemed by the court to have probative value shall be admissible in a small_tax_case because the logs were prepared for trial and not contemporaneously we find that the logs lack probative value the court thus concludes that the logs are inadmissible chapman glen ltd v commissioner t c __ __ slip op pincite date in short mr williams’ estimates of the time he spent in the rental property activity are at best postevent ballpark guesstimates to which we attach no weight as for the active_participation exception to the passive_loss_rules it is irrelevant because the dollar_figure amount begins to phase out when the taxpayer’s adjusted_gross_income determined without regard to any passive_activity_loss exceeds dollar_figure and is phased out entirely when the taxpayer’s adjusted_gross_income reaches dollar_figure sec_469 without the passive_activity_losses petitioners’ adjusted_gross_income for each year at issue exceeded dollar_figure see moss v commissioner t c pincite therefore they are not entitled to deduct any passive_activity_losses under sec_469 iii accuracy-related_penalties we now turn to the accuracy-related_penalties respondent determined sec_6662 and b imposes a accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent bears the burden of production with respect to petitioners’ liability for the accuracy-related_penalties determined in the notice_of_deficiency and must therefore produce evidence that it is appropriate to impose the penalties see sec_7491 see also 116_tc_438 petitioners’ understatement of income_tax as reflected in the notice_of_deficiency is greater than dollar_figure and of the tax required to be shown on the return for each year at issue accordingly respondent has met his burden of production the accuracy-related_penalty is not imposed however with respect to any portion of the underpayment_of_tax if the taxpayer can establish that he acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id petitioners did not address their liability for the accuracy-related_penalty at trial moreover petitioners maintained no contemporaneous books logs or records that substantiate the hours mr williams claims he spent managing the rental properties nor did petitioners otherwise show that they acted with reasonable_cause or in good_faith with respect to the underpayments for the years at issue given the circumstances we find that they did not act with reasonable_cause and in good_faith and therefore we hold petitioners are liable for the accuracy-related_penalties for the years at issue in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
